DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed December 28, 2020 has been entered. Claim 1-3, 13-18, and 21-31 are pending in the application. Applicant’s amendments to the claims have overcome every objection and 112(b) rejection previously set forth in the Non-final Office Action mailed September 28, 2020. The rejections of claims 25 and 31 under §112(a) are withdrawn in view of the applicant’s arguments. The specification outlines in Paragraph 161 an example where the mean bowel evacuation is 25.6 minutes, and thus gives support for “thirty-six minutes or less”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 14-18, and 21-31 are rejected under 35 U.S.C. 103 as being unpatentable over Korsten (US 2004/0082644) in view of Carter (US 2006/0013866) and further in view of Imran (US 2011/0082411).
Regarding claim 1, Korsten discloses a method of bowel care, comprising: administering by delivering a therapeutically effective amount of a pharmaceutical composition comprising a drug combination comprising neostigmine and glycopyrrolate to a subject having chronic intestinal pseudo-obstruction to relieve chronic constipation, wherein the neostigmine and the glycopyrrolate are present in a ratio of from 2.5:1 to 10:1 by weight (Para 0026; Para 0028); wherein the neostigmine and the glycopyrrolate are administered at about the same time (Para 0030; Para 0058, lines 1-7). Korsten does not disclose delivering neostigmine and glycopyrrolate through iontophoresis and wherein the iontophoresis comprises placing one or more patches, collectively impregnated with the therapeutically effective amount of the pharmaceutical composition, on the subject's skin, wherein each of the one or more patches is paired with a lead, and delivering an electric current through the lead for each of the one or more patches to drive the therapeutically effective amount of the pharmaceutical composition across the subject's skin barrier into the subject's microvasculature. 
Carter teaches that neostigmine and glycopyrrolate can be delivered through iontophoresis (Para 0036). Modifying the method disclosed by Korsten to have the drugs be delivered through iontophoresis as taught by Carter would improve the delivery efficiency of the drug into the bloodstream (Para 0006, lines 3-6).

The method of Korsten as modified by Carter is silent regarding the iontophoresis comprises placing one or more patches, collectively impregnated with the therapeutically effective amount of the drug combination, on the subject's skin, wherein each of the one or more patches is paired with a lead, and delivering an electric current through the lead for each of the one or more patches to drive the therapeutically effective amount of the drug combination across the subject's skin barrier into the subject's microvasculature. Imran teaches the iontophoresis comprises placing one or more patches (210 and 212, Fig 2), collectively impregnated with a therapeutically effective amount of a drug (202, Fig 2) combination (Para 0034), on the subject's skin, wherein each of the one or more patches is paired with a lead (233, Fig 2), and delivering an electric current through the lead for each of the one or more patches to drive a therapeutically effective amount of a drug combination across the subject's skin barrier into the subject's microvasculature (Para 0012; Para 0013). Modifying the method of Korsten and Carter to have the iontophoresis include placing one or more patches, collectively impregnated with the therapeutically effective amount of the drug combination, on the subject's skin, wherein each of the one or more patches is paired with a lead, and delivering an electric current through the lead for each of the one or more patches to drive the therapeutically effective amount of the drug combination across the subject's skin barrier into the subject's microvasculature as taught by Imran would result in a method that enables continuous transdermal delivery of the drug combination using alternating points in the user's skin, to avoid skin irritation or saturation (Para 0035, lines 8-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Korsten and Carter to have the iontophoresis include 
Regarding claim 2, the modified method of Korsten, Carter, and Imran disclose all of the elements of the invention as discussed above. Korsten further discloses the ratio of the neostigmine to the glycopyrrolate is about 5:1 by weight (Para 0028).
Regarding claim 3, the modified method of Korsten, Carter, and Imran disclose all of the elements of the invention as discussed above. Korsten further discloses the chronic intestinal pseudo-obstruction is a result of spinal cord injury, and wherein the spinal cord injury results in paraplegia or quadriplegia (Para 0029).
Regarding claim 14, the modified method of Korsten, Carter, and Imran disclose all of the elements of the invention as discussed above. The modified invention further discloses the one or more patches (210 and 212, Fig 2 –Imran) are impregnated with up to 15 mg of the neostigmine and up to 3 mg of the glycopyrrolate (Based on the therapeutic doses of the two drugs, the patches must contain at least 0.1mg to 5mg of neostigmine and 0.1 to 2.5mg of glycopyrrolate (Para 0110; Para 0111 -Korsten)).
Regarding claim 15, the modified method of Korsten, Carter, and Imran disclose all of the elements of the invention as discussed above. The modified invention further discloses the one or more patches (210 and 212, Fig 2 –Imran) are impregnated with up to 10 mg of the neostigmine and up to 2 mg of the glycopyrrolate (Based on the therapeutic doses of the two drugs, the patches must contain at least 0.1mg to 5mg of neostigmine and 0.1 to 2.5mg of glycopyrrolate (Para 0110; Para 0111 -Korsten)).

Regarding claim 17, the modified method of Korsten, Carter, and Imran disclose all of the elements of the invention as discussed above. The modified invention further discloses the one or more patches (210 and 212, Fig 2 –Imran) are impregnated with up to 0.05 mg of the neostigmine per kilogram of the subject's weight and up to 0.01 mg of the glycopyrrolate per kilogram of the subject's weight (Based on the therapeutic doses of the two drugs when administered based on body weight, the patches must contain at least 0.0014 mg per kg to 0.071mg per kg of neostigmine and 0.0014 mg per kg to 0.038mg per kg of glycopyrrolate (Para 0110; Para 0111 -Korsten)).
Regarding claim 18, the modified method of Korsten, Carter, and Imran disclose all of the elements of the invention as discussed above. The modified invention further discloses the iontophoresis delivers the therapeutically effective amount of the pharmaceutical composition (Para 0012 –Imran) at 0.1 mg to 5 mg of the neostigmine per minute and 0.1 mg to 2.5 mg of the glycopyrrolate per minute (Para 107 -Korsten).
Regarding claim 21, the modified method of Korsten, Carter, and Imran disclose all of the elements of the invention as discussed above. Korsten further discloses the chronic intestinal pseudo-obstruction is a result of one or more of chronic constipation, idiopathic abdominal distension, abdominal pain, abdominal cramps, irritable bowel syndrome, megacolon associated with hyperthyroidism, hypomotility of the colon associated with diabetes mellitus, a neurological disorder, a 
Regarding claim 22, the modified method of Korsten, Carter, and Imran disclose all of the elements of the invention as discussed above. Korsten further discloses the administration occurs at least one time per week over a period of at least one month (Para 0026).
Regarding claim 23, the modified method of Korsten, Carter, and Imran disclose all of the elements of the invention as discussed above. Korsten further discloses the period is at least six months (Para 0026).
Regarding claim 24, the modified method of Korsten, Carter, and Imran disclose all of the elements of the invention as discussed above. Korsten further discloses the administration occurs at least three times per week over a period of at least one month (Para 0026).
Regarding claim 25, the modified method of Korsten, Carter, and Imran disclose all of the elements of the invention as discussed above. Korsten further discloses bowel evacuation occurs thirty-six minutes or less after the administration (Para 0152, lines 6-9).
Regarding claim 26, the modified method of Korsten, Carter, and Imran disclose all of the elements of the invention as discussed above. Korsten further discloses the drug combination consists of neostigmine and glycopyrrolate (Para 0028).
Regarding claim 27, Regarding claim 1, Korsten discloses a method of bowel care, comprising: administering by delivering a therapeutically effective amount of a pharmaceutical composition comprising a drug combination comprising neostigmine and glycopyrrolate to a subject having chronic intestinal pseudo-obstruction to relieve chronic constipation, wherein neostigmine and glycopyrrolate are present in a ratio of from 2.5:1 to 10:1 by weight (Para 0026; Para 0028), and wherein the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Korsten to have the drugs be delivered through iontophoresis as taught by Carter in order to improve the delivery efficiency of the drug into the bloodstream in a noninvasive delivery method (Para 0002, lines 1-8; Para 0006, lines 3-6).
The method of Korsten as modified by Carter is silent regarding the iontophoresis comprises placing one or more patches, collectively impregnated with the therapeutically effective amount of the drug combination, on the subject's skin, wherein each of the one or more patches is paired with a lead, and delivering an electric current through the lead for each of the one or more patches to drive the therapeutically effective amount of the drug combination across the subject's skin barrier into the subject's microvasculature. Imran teaches the iontophoresis comprises placing one or more patches (210 and 212, Fig 2), collectively impregnated with a therapeutically effective amount of a drug (202, Fig 2) combination (Para 0034), on the subject's skin, wherein each of the one or more patches is paired 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Korsten and Carter to have the iontophoresis include placing one or more patches, collectively impregnated with the therapeutically effective amount of the drug combination, on the subject's skin, wherein each of the one or more patches is paired with a lead, and delivering an electric current through the lead for each of the one or more patches to drive the therapeutically effective amount of the drug combination across the subject's skin barrier into the subject's microvasculature as taught by Imran in order to have a method that enables continuous transdermal delivery of the drug combination using alternating points in the user's skin, to avoid skin irritation or saturation (Para 0035, lines 8-12).
Regarding claim 28, the modified method of Korsten, Carter, and Imran disclose all of the elements of the invention as discussed above. The modified invention further discloses the one or more patches (210 and 212, Fig 2 –Imran) are impregnated with up to 15 mg of the neostigmine and up to 3 mg of the glycopyrrolate (Based on the therapeutic doses of the two drugs, the patches must contain at least 0.1mg to 5mg of neostigmine and 0.1 to 2.5mg of glycopyrrolate (Para 0110; Para 0111 -Korsten)).

Regarding claim 30, the modified method of Korsten, Carter, and Imran disclose all of the elements of the invention as discussed above. Korsten further discloses the administration occurs over a period of at least six months (Para 0026).
Regarding claim 31, the modified method of Korsten, Carter, and Imran disclose all of the elements of the invention as discussed above. Korsten further discloses bowel evacuation occurs thirty-six minutes or less after the administration (Para 0152, lines 6-9).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Korsten (US 2004/0082644) in view of Carter (US 2006/0013866) and further in view of Imran (US 2011/0082411) and further in view of Manal (“Scientific Basis for the Use of Modalities on Sports Medicine).
Regarding claim 13, the modified method of Korsten, Carter, and Imran disclose all of the elements of the invention as discussed above. The modified invention is silent regarding delivering the electric current through the lead comprises delivering a positive current of about 4.0 mA per minute for about 10 minutes. Manal teaches delivering the electric current through the lead comprises delivering a positive current of about 4.0 mA per minute for about 10 minutes (Page 807, Para 2, lines 3-10). Modifying the method disclosed by Korsten, Carter, and Imran to include the electric current being delivered at 4.0 mA per minute for 10 min would result in the optimal dosage response being achieved (Page 807, Para 2, lines 3-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Korsten, Carter, and Imran to include the electric current being delivered at 4.0 mA per minute for 10 min in order to achieve the optimal dosage response (Page 807, Para 2, lines 3-10).
Response to Arguments
The declaration under 37 CFR 1.132 filed December 28, 2020 is insufficient to overcome the rejection of claims 1 or 27 as set forth in the current Office Action because: the declaration argues that none of the references of record teach or suggest the amended claim limitation of administering neostigmine and glycopyrrolate at about the same time through iontophoresis. Applicant’s arguments have been fully considered but they are not persuasive. Even though the references in isolation do not teach this, the combined invention does teach this as discussed above. Korsten teaches delivering the drug combination at about the same time (Para 0030) while Carter teaches that the drug combination would be good candidates for transdermal delivery such as iontophoresis (Para 0011; Para 0036). Carter additionally provides motivation for utilizing iontophoresis over intravenous delivery (Para 0003, lines 1-8; Para 0006) which provides a motivation to combine the references. The declaration also compares the side effects of neostigmine and glycopyrrolate when delivered intravenously versus through iontophoresis when delivered at about the same time. While these are great motivations for using iontophoresis over intravenous, Carter provides alternative motivations as to why one of ordinary skill in the art would modify Korsten’s invention with that of Carter’s to administer neostigmine and glycopyrrolate through iontophoresis instead of intravenously and thus making it obvious.
Applicant's arguments regarding Korsten and Carter failing to teach delivering the drug combination at about the same time via iontophoresis have been fully considered but they are not persuasive. Korsten teaches the co-formulation of neostigmine and glycopyrrolate delivering the drug combination at about the same time (Para 0030) and providing the desired therapeutic outcome (Para 0026; Para 0028). Carter teaches that neostigmine and glycopyrrolate are good candidates for the transdermal drug delivery and why iontophoresis is desirable over other techniques (Para 0006; Para 0036). Since Carter is implementing vasodilators to enhance transdermal delivery techniques that can replace intravenous or oral forms of delivery, it would be expected for the drugs to enter the 
Applicant's arguments regarding the side effects as describe in the declaration have been fully considered but they are not persuasive. As describe above, Korsten teaches that the drug combination can be administered at about the same time and Carter gives motivation as to why one ordinary skill in the art would utilize iontophoresis as opposed to intravenous or oral delivery methods. Thus, the amended limitation are obvious in view of Korsten and Carter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ANTARIUS S DANIEL/Examiner, Art Unit 3783           
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783